DETAILED ACTION

1)       Acknowledgement is made of Amendment received on 12/28/2021.   Claims 1-29 are cancelled and new claims 30-41 are offered for consideration. 

                                                                                                                                        
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 30-41, are rejected under 35 U.S.C. 103 as being unpatentable over Henaff et al. (EP 2 947 203) in view of Sollner (WO 2016/055072).  
Claims 30-36: Henaff discloses a pulp mixture made up of a first pulp and a second pulp.  The first pulp is of a oSR in range 10-50 [0019].  The second pulp is of a oSR in a range 70 or more [0027].  The bulk of the mixture pulp is made of softwood pulp [0013].   The first pulp, the soft pulp, is in the range 75%-100% since the mixture second pulp, the hardwood pulp, is in the range of up to 25% ([0020]-[0021]).  Henaff does not disclose utilizing the pulp mixture to form a container in a mold.   Sollner discloses a system and a method for producing a molded article from pulp in a mold (Sollner, Abstract, claims 17-24, Figures 1-3).   It would have been obvious, to one skilled in the art at the time the invention was filed, to combine the teachings of Henaff and Sollner and 
Claims 37-38: the invention is disclosed per claim 30, above.  The fiber length is in range up to several micrometers in length (Henaff, [0010]-[0011]).
Claims 39-40: the invention is disclosed per claim 30, above.  It would have been obvious to one skilled in the art that the ratio of fiber lengths be optimized in order to obtain desired product strength.
Claim 41: the invention is disclosed per claim 30, above.  To the pulp mixture was added 1% of a cationic starch (Henaff, [0032]).

Response to Amendment
3)       Claims objections are withdrawn in view of cancelled claims.  
4)       Claims 10, 24-29, rejections under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Henaff et al., are withdrawn in view of cancelled claims. 
5)       Applicant’s arguments with respect to pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.                                                                                                                                                   
Conclusion
6)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public.

/MARK HALPERN/Primary Examiner, Art Unit 1748